                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                         3:18-cv-00189-MR

JAMES C. MCNEILL,                )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                    ORDER
                                 )
MICHAEL D. HINSON, et al.,       )
                                 )
              Defendants.        )
________________________________ )

       THIS MATTER is before the Court on Plaintiff’s “Request for a

Preliminary Injunction, Temporary Restraining Order and Sanctions.” [Doc.

57].

       Pro se Plaintiff James C. McNeill (“Plaintiff”) is a North Carolina

prisoner currently incarcerated at Polk Correctional Institution (“Polk CI”) in

Butner, North Carolina. Plaintiff filed this action on April 12, 2018, pursuant

to 42 U.S.C. § 1983, against Defendants Herring, Hinson, Simmons, Horne,

Allen, Turgeon, and Kinney, all identified as employees of Lanesboro

Correctional Institution (“Lanesboro CI”) at the relevant times, based on

events alleged to have occurred while Plaintiff was incarcerated at

Lanesboro CI. [Doc. 1].      Plaintiff’s Complaint survived initial review on

February 5, 2019, except as to Plaintiff’s claim against Defendant Herring.



         Case 3:18-cv-00189-MR Document 59 Filed 04/13/21 Page 1 of 4
[Doc. 11]. The parties did not file dispositive motions in this matter and the

matter has been set for trial on September 13, 2021. [See 3/17/2021 Docket

Entry].

      Now before the Court is Plaintiff’s motion for “preliminary injunction,

temporary restraining order and sanctions.”           [Doc. 57].    In this motion,

Plaintiff complains that some of his legal materials were taken on January

26, 2021 by correctional officers at Polk CI because Plaintiff had too much

personal property in his cell. Plaintiff was told the materials would be stored

in the H-CON Unit Personal Property Storage Room. Plaintiff, however,

discovered on March 17, 2021 that his materials were not in the Storage

Room and that his materials are now missing. [Id.]. Plaintiff does not request

any particular relief, but the Court assumes that he is seeking an injunction

requiring the return of his materials. [See id.].

      Preliminary injunctive relief is an extraordinary remedy afforded before

trial at the discretion of the district court. In re Microsoft Corp. Antitrust Litig.,

333 F.3d 517, 524-26 (4th Cir. 2003). It is an extraordinary remedy never

awarded as of right. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7,

24 (2008). In each case, courts “must balance the competing claims of injury

and must consider the effect on each party of the granting or withholding of

the requested relief.” Amoco Prod. Co. v. Village of Gambell, 480 U.S. 531,


                                          2

          Case 3:18-cv-00189-MR Document 59 Filed 04/13/21 Page 2 of 4
542 (1987). To obtain a preliminary injunction, the plaintiff must establish (1)

that he is likely to succeed on the merits; (2) that he is likely to suffer

irreparable harm in the absence of preliminary relief; (3) that the balance of

equities tips in his favor; and (4) that an injunction is in the public interest.

Real Truth About Obama, Inc. v. Fed. Election Comm’n, 575 F.3d 342, 346

(4th Cir. 2009).

      Plaintiff’s motion for preliminary injunctive relief fails. The relief Plaintiff

requests does not relate to the instant lawsuit. Plaintiff’s suit arises out of

alleged events occurring at Lanesboro CI. Here, Plaintiff seeks injunctive

relief against individuals who are not parties to the instant suit and related to

conduct wholly distinct from that at issue in the instant lawsuit. It is not within

the Court’s purview to order the relief sought by Plaintiff under these

circumstances. Rather, to the extent the missing legal materials consist only

of case filings, research, Plaintiff’s own notes and the like, Plaintiff’s remedy

is with the internal prison grievance system, not with this Court. To the

extent, however, that the missing legal materials includes evidence that

Plaintiff intends to introduce at the trial in this matter, Plaintiff may raise the

issue at the final pretrial conference in this case. The Court will address the

matter then. The Court will, therefore, deny Plaintiff’s request for injunctive

relief and sanctions without prejudice to Plaintiff seeking to address the


                                          3

        Case 3:18-cv-00189-MR Document 59 Filed 04/13/21 Page 3 of 4
missing evidence at the final pretrial conference in this matter.

                                   ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff’s motion [Doc. 57] is

DENIED without prejudice in accordance with the terms of this Order.

      IT IS SO ORDERED.
                                  Signed: April 13, 2021




                                         4

        Case 3:18-cv-00189-MR Document 59 Filed 04/13/21 Page 4 of 4
